Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-3, 9, 10 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. Claims 4 – 8 are cancelled.

Allowable Subject Matter
1.	Amended claims 1-3, 9, 10 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Lisa Haile (attorney) for filed amended claims:
(Currently Amended) A method of detecting anomalous cyber-events and/or cyber-attack, said method comprising:
providing a plurality of sensors, wherein said sensors form a meshed network of sensors which monitor cyber-event(s), wherein each sensor of said plurality of sensors in said meshed network is monitored by nearest-neighbour sensors and a central authority through its relays such that when a sensor is non-responsive the sensor is automatically restarted or re-installed by the nearest-neighbour sensors or the central authority;
detecting, by the plurality of sensors, cyber-event(s); 
linking detected cyber-event(s) to subsequently detected related cyber-event(s) 
comparing said cyber-event tree to a baseline cyber-event tree of normal cyber-events; and
in response to determination that a difference exists between said cyber-event tree to and said baseline cyber-event tree, to identifying said cyber-event tree or a branch thereof as anomalous and thereby identify potential anomalous event(s) and/or a cyber-attack.

10.  (Currently Amended) The method of claim 1, wherein probabilistic modeling of the cyber-event tree or a branch thereof identifies the potential anomalous event(s) and/or a cyber-attack. 

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: providing a plurality of sensors, wherein said sensors form a meshed network of sensors which monitor cyber-event(s), detecting, by the plurality of sensors, cyber-event(s), linking cyber-event(s) to subsequent cyber-event(s) into branches to form/extend a cyber-event tree, comparing said cyber-event tree to a baseline cyber-event tree, determining if there is any differences in said cyber-event tree to said baseline cyber-event tree to identify a cyber-event tree or a branch thereof as anomalous and thereby identify potential anomalous event(s) and/ or a cyber-attack.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. Claims 4 – 8 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.